 

Exhibit 10.1

INVESCO DB MULTI-SECTOR COMMODITY TRUST
PARTICIPANT AGREEMENT

This Participant Agreement (the “Agreement”), dated as of __________, 20__, is
entered into by and among [__________] (the “Authorized Participant”), Invesco
DB Multi-Sector Commodity Trust, a Delaware statutory trust (the “Trust”) with
respect to each of Invesco DB Energy Fund, Invesco DB Oil Fund, Invesco DB
Precious Metals Fund, Invesco DB Gold Fund, Invesco DB Silver Fund, Invesco DB
Base Metals Fund, and Invesco DB Agriculture Fund, each as a separate series of
the Trust (each, a “Fund” and collectively, the “Funds”), and Invesco Capital
Management LLC, a Delaware limited liability company, as managing owner of the
Trust and the Funds (the “Managing Owner”).  We refer to Invesco DB Agriculture
Fund as the “DBA Fund” and refer to Invesco DB Silver Fund as the “DBS Fund.”

SUMMARY

As provided in the Fifth Amended and Restated Declaration of Trust and Trust
Agreement of the Trust, as amended from time to time (the “Trust Agreement”) as
currently in effect and described in the applicable Prospectus (defined below),
units of fractional undivided beneficial interest in and ownership of each Fund
(individually and collectively, the “Shares”) may be created or redeemed by the
Managing Owner for an Authorized Participant in aggregations of two hundred
thousand (200,000) Shares (each aggregation, a “Basket”).  Baskets are offered
only pursuant to the applicable registration statement of the Trust, with
respect to all the Funds, excluding the DBA Fund and the DBS Fund, on Form S-3,
with respect to the DBA Fund on Form S-3ASR, and with respect to the DBS Fund on
Form S-1, as amended (Registration Nos.: 333-203008 et seq. with respect to all
the Funds, excluding the DBA Fund and the DBS Fund; Registration Nos.:
333-185865 et seq. with respect to the DBA Fund only; Registration Nos.:
333-193222 et seq. with respect to the DBS Fund only), as currently effective
and on file with the Securities and Exchange Commission (“SEC”) and as the same
may be amended from time to time thereafter or any successor registration
statement in respect of Shares of each Fund (each, a “Registration Statement,”
collectively, the “Registration Statements”) together with the prospectuses of
the Trust in the form filed with the SEC under Rule 424(b) under the Securities
Act of 1933, as amended (the “1933 Act”), after the effectiveness of the
Registration Statements (each, a “Prospectus,” collectively, the
“Prospectuses”).  Under the Trust Agreement, the Managing Owner is authorized to
issue Baskets to, and redeem Baskets from, Authorized Participants, (i) through
the Continuous Net Settlement (“CNS”) clearing processes of the  National
Securities Clearing Corporation (the “NSCC”) as such processes have been
enhanced to effect purchases and redemptions of Creation Baskets and Redemption
Baskets (the “CNS Clearing Process”), or (ii) if outside the CNS Clearing
Process, only through the facilities of The Depository Trust Company (“DTC” or
the “Depository”) (the “DTC Process”), or a successor depository, and only in
exchange for cash.  This Agreement sets forth the specific procedures by which
an Authorized Participant may create or redeem Baskets. For the avoidance of
doubt, the term “Prospectus” shall mean the Prospectus for the DBA Fund, the
Prospectus for the DBS Fund or the Prospectus for all of the Funds, excluding
the DBA Fund and the DBS Fund, as the context requires.

 

--------------------------------------------------------------------------------

 

Because new Shares for each Fund can be created and issued by the Trust on an
ongoing basis, at any point during the life of each respective Fund, a
“distribution,” as such term is used in the 1933 Act, may be occurring.  The
Authorized Participant is cautioned that some of its activities may result in
its being deemed a participant in a distribution in a manner that would render
it a statutory underwriter and subject it to the prospectus delivery and
liability provisions of the 1933 Act.  The Authorized Participant should review
the “Plan of Distribution” section of the applicable Prospectus and consult with
its own counsel in connection with entering into this Agreement and submitting a
Purchase Order Subscription Agreement (defined below).

Capitalized terms used but not defined in this Agreement shall have the meanings
assigned to such terms in the Trust Agreement.  To the extent there is a
conflict between any provision of this Agreement and the provisions of the Trust
Agreement, the provisions of the Trust Agreement shall control.  To the extent
there is a conflict between any provision of this Agreement and the provisions
of the applicable Prospectus, the applicable Prospectus shall control.  For the
avoidance of doubt, any action which is an action being taken by the Managing
Owner may be taken by a party whom the Managing Owner has duly authorized to
take such action.

To give effect to the foregoing premises and in consideration of the mutual
covenants and agreements set forth below, the parties hereto agree as follows:

Section 1.Order Placement.  To place orders to create or redeem one or more
Baskets, the Authorized Participant must follow the procedures for creation and
redemption referred to in Section 3 of this Agreement and the procedures
described in Attachment A hereto (the “Procedures”), as each may be amended,
modified or supplemented from time to time.

Section 2.Status of Authorized Participant.  The Authorized Participant
represents and warrants and covenants the following:

(a)The Authorized Participant hereby represents, covenants and warrants that
with respect to Creation Orders or Redemption Orders of Creation Baskets or
Redemption Baskets, respectively, of the Funds (i) through the CNS Clearing
Process, it is a member of the NSCC and an Authorized Participant in the CNS
System of NSCC (a “Participating Party”), and/or (ii) outside the CNS Clearing
Process, it is a participant of DTC (as such a participant, a “DTC
Participant”).  If there is any change in the foregoing status of the Authorized
Participant, the Authorized Participant shall give prompt notice to the Managing
Owner of such event and upon such notice, the Managing Owner, in its sole
discretion, may terminate this Agreement.

(b)Unless Section 2(d) applies, the Authorized Participant either (i) is
registered as a broker-dealer under the Securities Exchange Act of 1934, as
amended (“1934 Act”), and is a member in good standing of the Financial Industry
Regulatory Authority, Inc. (“FINRA”), or (ii) is exempt from being, or otherwise
is not required to be, licensed as a broker-dealer or a member of FINRA, and in
either case is qualified to act as a broker or dealer in the states or other
jurisdictions where the nature of its business so requires.  The Authorized
Participant will maintain any such registrations, qualifications and membership
in good standing, or, if applicable, exempt status, in full force and effect
throughout the term of this Agreement.  The Authorized Participant will comply
with all applicable United States federal laws, including without limitation,
the delivery requirements of Section 5 of the 1933 Act and all applicable rules
of the SEC, the laws of

2

--------------------------------------------------------------------------------

 

the states or other jurisdictions concerned, and the rules and regulations
promulgated thereunder, and with the Constitution, By-Laws and Conduct Rules of
FINRA, if it is a FINRA member, and shall not offer or sell Shares in any state
or jurisdiction where they may not lawfully be offered and/or sold.

(c)The Authorized Participant understands and acknowledges that some activities
on its part, depending on the circumstances and under certain possible
interpretations of applicable law, could be interpreted as resulting in its
being deemed a participant in a distribution, as that term is defined in the
1933 Act, in a manner that could render it a statutory underwriter and subject
it to the prospectus delivery and liability provisions of the 1933
Act.  Notwithstanding that the Authorized Participant may not be acting as a
statutory underwriter, it agrees to review the applicable sections of the
applicable Prospectus relating to offering of the Shares and consult its own
counsel in connection with entering into this Agreement and offering and selling
the Shares.

(d)If the Authorized Participant is offering or selling Shares in jurisdictions
outside the several states, territories and possessions of the United States and
is not otherwise required to be registered with, qualified by or be a member of
FINRA as set forth in Section 2(b) above, the Authorized Participant will (i)
observe the applicable laws of the jurisdiction in which such offer and/or sale
is made, (ii) comply with the full disclosure requirements of the 1933 Act and
the Commodities Exchange Act, and the regulations promulgated thereunder, and
(iii) conduct its business in accordance with the spirit of the FINRA Conduct
Rules.

(e)The Authorized Participant has written policies and procedures reasonably
designed to comply with the money laundering and related provisions of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”), and the
regulations promulgated thereunder, if the Authorized Participant is subject to
the requirements of the USA PATRIOT Act.

Section 3.Orders.  (a)  All orders to create or redeem Baskets shall be made in
accordance with the terms of the Trust Agreement, this Agreement and the
Procedures.  Each party shall comply with such foregoing terms and procedures to
the extent applicable to it.  The Authorized Participant hereby consents to the
use of recorded telephone lines whether or not such use is reflected in the
Procedures and the Managing Owner shall take reasonable steps to cause the
appropriate party to provide the Authorized Participant with copies of such
recordings upon such party’s reasonable request.  The Managing Owner may issue
additional or other procedures from time to time relating to the manner of
creating or redeeming Baskets which are not related to the Procedures, and the
Authorized Participant shall comply with such procedures of which it has been
notified in accordance with this Agreement.

(b)The Authorized Participant acknowledges and agrees on behalf of itself and
any party for which it is acting (whether such party is a customer or otherwise)
that each order to create a Basket (a “Purchase Order Subscription Agreement”)
and each order to redeem a Basket (a “Redemption Order”, and, together with the
Purchase Order Subscription Agreement, an “Order”) may not be revoked by the
Authorized Participant upon its delivery to the Transfer Agent (as defined in
the Procedures).  A form of Purchase Order Subscription Agreement is attached
hereto as Exhibit B and a form of Redemption Order is attached hereto as Exhibit
C.

3

--------------------------------------------------------------------------------

 

(c)The Managing Owner or its delegate shall have the absolute right, but shall
have no obligation, to reject any Purchase Order Subscription Agreement or
Creation Basket Capital Contribution (as defined in the Trust Agreement) if (i)
the Managing Owner or Transfer Agent has determined in good faith that the
Purchase Order Subscription Agreement or Creation Basket Capital Contribution is
not materially in proper form; (ii) the Managing Owner has determined in good
faith that the acceptance or receipt of the Purchase Order Subscription
Agreement or Creation Basket Capital Contribution would be reasonably likely to
have adverse tax consequences to any Fund or to the Beneficial Owners; (iii) the
acceptance or receipt of such Purchase Order Subscription Agreement Creation
Basket Capital Contribution would, in the opinion of counsel to the Managing
Owner, be unlawful; or (iv) circumstances outside the control of the Managing
Owner or the Transfer Agent make it for all practical purposes not feasible to
process creations of Creation Baskets.  The Managing Owner shall not be liable
to any person by reason of the rejection of any Purchase Order Subscription
Agreement or Creation Basket Capital Contribution in such circumstances.

(d)The Managing Owner shall reject any Redemption Order the fulfillment of which
its counsel advises would be illegal under applicable laws and regulations, and
the Managing Owner shall have no liability to any person for rejecting a
Redemption Order in such circumstances.

(e)The Managing Owner may, in its reasonable, good faith discretion, suspend the
right of redemption, or postpone the Settlement Time (as described in the
Procedures), (i) for any period during which the NYSE Arca, Inc. or any exchange
on which the assets of any Fund are regularly traded is closed other than for
customary weekend or holiday closings, or trading is suspended or restricted;
(ii) for any period during which an emergency exists as a result of which
delivery, disposal or evaluation of the assets of any Fund is not reasonably
practicable; or (iii) for such other period as the Managing Owner determines to
be necessary for the protection of the Beneficial Owners.  The Managing Owner is
not liable to any person or in any way for any loss or damages that may result
from any such suspension or postponement.

(f)Solely with respect to Creation Orders or Redemption Orders executed through
the CNS Clearing Process, the Authorized Participant, as a Participating Party,
hereby authorizes the transmission to the NSCC on behalf of the Authorized
Participant by the Transfer Agent of such instructions consistent with the
instructions issued by the Authorized Participant.  The Authorized Participant
agrees to be bound by the terms of such instructions issued and reported to NSCC
by the Transfer Agent as though such instructions were issued by the Authorized
Participant directly to NSCC.

Section 4.Fees.  In connection with each Order by the Authorized Participant to
create or redeem one or more Baskets, the Managing Owner shall charge, and the
Authorized Participant shall pay from its DTC account to the Managing Owner, the
Transaction Fee set forth in the currently effective copy of the applicable
Prospectus.  The Transaction Fee may be adjusted from time to time as set forth
in the applicable Prospectus.  As described in the Procedures, the Authorized
Participant will be charged by the Managing Owner an additional processing
charge if the Authorized Participant fails timely to deliver the Creation Basket
Capital Contribution (in the case of a Purchase Order Subscription Agreement )
or the Baskets (in the case of a Redemption Order).

4

--------------------------------------------------------------------------------

 

Section 5.Authorized Persons.  Concurrently with the execution of this Agreement
and from time to time thereafter, the Authorized Participant shall deliver to
the Transfer Agent notarized and duly certified as appropriate by its secretary
or other duly authorized official, a certificate in the form of Exhibit A
setting forth the names and signatures of all persons authorized to give
instructions relating to activity contemplated hereby or by any other notice,
request or instruction given on behalf of the Authorized Participant (each, an
“Authorized Person”).  The Transfer Agent may accept and rely upon such
certificate as conclusive evidence of the facts set forth therein and shall
consider such certificate to be in full force and effect until the Transfer
Agent receives a superseding certificate bearing a subsequent date.  The
Transfer Agent shall issue to each Authorized Person a unique personal
identification number (the “PIN Number”) by which such Authorized Person shall
be identified and by which instructions issued by the Authorized Participant
hereunder shall be authenticated.  The PIN Number shall be kept confidential by
the Authorized Participant and shall only be provided to the Authorized
Person.  If, after issuance, the Authorized Person’s PIN Number is changed, the
new PIN Number shall become effective on a date mutually agreed upon by the
Authorized Participant and the Transfer Agent.  If the Authorized Person’s PIN
Number is compromised in any way, the Authorized Participant shall contact the
Transfer Agent immediately in order for a new one to be issued and for the
Transfer Agent to immediately cancel the old one.  Upon the termination or
revocation of authority of any Authorized Person by the Authorized Participant,
the Authorized Participant shall give immediate written notice of such fact to
the Transfer Agent and such notice shall be effective upon receipt by the
Transfer Agent.

Section 6.Redemption.  The Authorized Participant represents and warrants that
it will not obtain a Confirmation Number (as described in the Procedures) from
the Managing Owner for the purpose of redeeming a Basket unless it first
ascertains that (i) it or its customer, as the case may be, owns outright or has
full legal authority and legal and beneficial right to tender for redemption the
Baskets to be redeemed and to receive the entire proceeds of the redemption, and
(ii) such Baskets have not been loaned or pledged to another party and are not
the subject of a repurchase agreement, securities lending agreement or any other
arrangement which would preclude the delivery of such Baskets to the Managing
Owner on the Business Day following the Redemption Order Date.

Section 7.Role of Authorized Participant.  (a)  The Authorized Participant
acknowledges that, for all purposes of this Agreement and the Trust Agreement,
the Authorized Participant is and shall be deemed to be an independent
contractor and has and shall have no authority to act as agent for the Trust or
any Fund or the Managing Owner in any matter or in any respect.

(b)The Authorized Participant will make itself and its employees available, upon
request, during normal business hours to consult with the Managing Owner or its
designees concerning the performance of the Authorized Participant’s
responsibilities under this Agreement.

(c)With respect to any creation or redemption transaction made by the Authorized
Participant pursuant to this Agreement for the benefit of any customer or any
other DTC Participant or securities brokers and dealers, banks, trust companies,
and clearing corporations that clear through or maintain a custodial
relationship with a DTC Participant (an “Indirect Participant”), or any other
Beneficial Owner, the Authorized Participant shall extend to any such

5

--------------------------------------------------------------------------------

 

party all of the rights, and shall be bound by all of the obligations, of a DTC
Participant in addition to any obligations that it undertakes hereunder or in
accordance with the Trust Agreement.

(d)Upon reasonable request by the Managing Owner, the Authorized Participant
will, subject to any limitations arising under federal or state securities laws
relating to privacy or other obligations it may have to its customers, provide
the Managing Owner written notice indicating the number of Shares that the
Authorized Participant may hold as record holder and the amount of such Shares
that it holds for the benefit of other broker-dealers that clear and settle
transactions in Shares through the Authorized Participant, in each case as of
the date of such request and with respect to each Fund.  In addition, the
Authorized Participant agrees, upon request of the Managing Owner, and subject
to applicable laws, rules and regulations, to transmit to its account holders
who are Beneficial Owners of Shares, such written materials received from the
Managing Owner (including notices, annual reports, disclosure or other
informational or tax materials and any amendments or supplements thereto and
communications) as may be required to be transmitted to Beneficial Owners
pursuant to the Trust Agreement or applicable law, provided that the expenses
associated with such transmissions shall be borne by the Managing Owner in
accordance with usual custom and practice in respect of such communications.

(e)The Authorized Participant agrees that, in connection with any sales of the
Shares, it will not charge a commission to its customers in excess of one
percent (1%) of the gross offering proceeds registered under each effective
registration statement as provided under the “Plan of Distribution – General”
section (or any future equivalent section) of the applicable Prospectus.  Such
commission may only be charged by a broker-dealer registered as such under the
1934 Act and which is a member of FINRA.

Section 8.Indemnification.

(a)The Authorized Participant hereby indemnifies and holds harmless the Trust,
each Fund and the Managing Owner, their respective direct or indirect affiliates
(as defined below) and their respective directors, trustees, managing owners,
partners, members, managers, officers, employees and agents and each person, if
any, who controls such persons within the meaning of Section 15 of the 1933 Act
and Section 20 of the 1934 Act (each, an “AP Indemnified Party”) from and
against any losses, liabilities, damages, costs and expenses (including
reasonable attorneys’ fees and the reasonable cost of investigation, including
reasonable cost involved in defending itself in connection with an
investigation) incurred by such AP Indemnified Party as a result of or in
connection with: (i) any breach by the Authorized Participant of any provisions
of this Agreement; (ii) any failure on the part of the Authorized Participant to
perform any of its obligations set forth in this Agreement; (iii) any failure by
the Authorized Participant to comply with applicable laws and the rules and
regulations of self-regulatory organizations in connection with this Agreement,
except that the Authorized Participant shall not be required to indemnify an AP
Indemnified Party to the extent that such failure was caused by the reasonable
reliance on instructions given or representations made by one or more AP
Indemnified Parties or the negligence or willful malfeasance of any AP
Indemnified Party; (iv) any actions of such AP Indemnified Party in reliance
upon any instructions issued in accordance with the Procedures reasonably
believed by the AP Indemnified Party to be genuine and to have been given by the
Authorized Participant; or (v) (A) any representation by the Authorized
Participant, its employees or its agents or other representatives about the
Shares, any AP Indemnified Party, the Trust or any

6

--------------------------------------------------------------------------------

 

Fund that is not consistent with the Trust’s then-current Prospectuses made in
connection with the offer or the solicitation of an offer to buy or sell Shares
and (B) any untrue statement or alleged untrue statement of a material fact
contained in any research reports, marketing material and sales literature
described in Section 12(b) or any alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading to the extent that such statement or omission relates to the
Shares, any AP Indemnified Party, the Trust or any Fund, unless, in either case,
such representation, statement or omission was made or included by the
Authorized Participant at the written direction of the Managing Owner or is
based upon any omission or alleged omission by the Managing Owner to state a
material fact in connection with such representation, statement or omission
necessary to make such representation, statement or omission not misleading.

(b)The Managing Owner hereby agrees to indemnify and hold harmless the
Authorized Participant, its respective subsidiaries, affiliates, directors,
officers, employees and agents, and each person, if any, who controls such
persons within the meaning of Section 15 of the 1933 Act and Section 20 of the
1934 Act (each, a “Managing Owner Indemnified Party”) from and against any
losses, liabilities, damages, costs and expenses (including reasonable
attorneys’ fees and the reasonable cost of investigation, including reasonable
costs involved in defending itself in connection with an investigation) incurred
by such Managing Owner Indemnified Party as a result of or in connection with:
(i) any breach by the Managing Owner of any provision of this Agreement; (ii)
any failure on the part of the Managing Owner to perform any obligation of the
Managing Owner set forth in this Agreement; (iii) any failure by the Managing
Owner to comply with applicable laws and regulations in connection with this
Agreement, except that the Managing Owner shall not be required to indemnify a
Managing Owner Indemnified Party to the extent that such failure was caused by
the reasonable reliance on instructions given or representations made by one or
more Managing Owner Indemnified Parties or the negligence or willful malfeasance
of any Managing Owner Indemnified Party; (iv) any untrue statement or alleged
untrue statement of a material fact contained in the applicable Registration
Statement or arising out of or based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, except those statements in the applicable
Registration Statement based on information furnished in writing by or on behalf
of the Authorized Participant expressly for use in the applicable Registration
Statement; or (v) any untrue statement or alleged untrue statement of a material
fact contained in a Prospectus or arising out of or based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except those statements in the
applicable Prospectus based on information furnished in writing by or on behalf
of the Authorized Participant expressly for use in such Prospectus.

(c)This Section 8 shall not apply to the extent any such losses, liabilities,
damages, costs and expenses are incurred as a result of or in connection with
any gross negligence, bad faith or willful misconduct on the part of the AP
Indemnified Party or the Managing Owner Indemnified Party, as the case may
be.  The term “affiliate” in this Section 8 shall include, with respect to any
person, entity or organization, any other person, entity or organization which
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such person, entity or
organization.

7

--------------------------------------------------------------------------------

 

(d)If the indemnification provided for in this Section 8 is unavailable to an
indemnified party under Sections 8(a) or 8(b) or insufficient to hold an
indemnified party harmless in respect of any losses, liabilities, damages, costs
and expenses referred to therein, then each applicable indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, liabilities, damages, costs and expenses (i) in such proportion
as is appropriate to reflect the relative benefits received by the Managing
Owner, the Trust and each Fund, on the one hand, and by the Authorized
Participant, on the other hand, from the transactions contemplated hereunder or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Managing Owner, the Trust and each Fund, on the one hand, and of the
Authorized Participant, on the other hand, in connection with, to the extent
applicable, the statements or omissions which resulted in such losses,
liabilities, damages, costs and expenses, as well as any other relevant
equitable considerations.  The relative benefits received by the Managing Owner,
the Trust and each Fund, on the one hand, and the Authorized Participant, on the
other hand, shall be deemed to be in the same respective proportions as the
amount of cash transferred to each Fund under this Agreement on the one hand
(expressed in dollars) bears to the amount of economic benefit received by the
Authorized Participant in connection with this Agreement on the other hand.  To
the extent applicable, the relative fault of the Managing Owner on the one hand
and of the Authorized Participant on the other shall be determined by reference
to, among other things, whether the untrue statement or alleged untrue statement
of a material fact or omission or alleged omission relates to information
supplied by the Managing Owner or by the Authorized Participant and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.  The amount paid or payable by a party as a
result of the losses, liabilities, damages, costs and expenses referred to in
this Section 8(d) shall be deemed to include any legal or other fees or expenses
reasonably incurred by such party in connection with investigating, preparing to
defend or defending any action, suit or proceeding (each a “Proceeding”) related
to such losses, liabilities, damages, costs and expenses.

(e)The Managing Owner and the Authorized Participant agree that it would not be
just and equitable if contribution pursuant to this Section 8 were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in Section 8(d) above.  The
Authorized Participant shall not be required to contribute any amount in excess
of the amount by which the total price at which the applicable Shares created by
the Authorized Participant (for avoidance of doubt, in an amount equal to the
Creation Basket Capital Contribution) and distributed to the public exceeds the
amount of any damages which the Authorized Participant has otherwise been
required to pay by reason of such untrue statement or alleged untrue statement
or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.

(f)The indemnity and contribution agreements contained in this Section 8 shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Authorized Participant, its partners, stockholders, members,
directors, officers, employees and or any person (including each partner,
stockholder, member, director, officer or employee of such person) who controls
the Authorized Participant within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act, or by or on behalf of the Managing Owner, its
partners, stockholders, members, managers, directors, officers, employees or any
person who controls the Managing Owner within

8

--------------------------------------------------------------------------------

 

the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act, and
shall survive any termination of this Agreement.  The Managing Owner and the
Authorized Participant agree promptly to notify each other of the commencement
of any Proceeding against it and, in the case of the Managing Owner, against the
Trust or any of the Managing Owner’s officers or directors, in connection with
the issuance and sale of the Shares or in connection with the Registration
Statements or the Prospectuses.

Section 9.(a)  Limitation of Liability.  In the absence of gross negligence or
willful misconduct, neither the Managing Owner nor the Authorized Participant
shall be liable to each other or to any other person, including any party
claiming by, through or on behalf of the Authorized Participant, for any losses,
liabilities, damages, costs or expenses arising out of any mistake or error in
data or other information provided to any of them by each other or any other
person or out of any interruption or delay in the electronic means of
communications used by them.

(b)Tax Liability.  The Authorized Participant shall be responsible for the
payment of any transfer tax, sales or use tax, stamp tax, recording tax, value
added tax and any other similar tax or government charge applicable to the
creation or redemption of any Basket made pursuant to this Agreement, regardless
of whether or not such tax or charge is imposed directly on the Authorized
Participant.  To the extent the Managing Owner, the Trust or any Fund is
required by law to pay any such tax or charge, the Authorized Participant agrees
to promptly indemnify such party for any such payment, together with any
applicable penalties, additions to tax or interest thereon.

(c)Fund Liability.  In accordance with Section 3.7 of the Trust Agreement, the
Authorized Participant agrees and consents (the “Consent”) to look solely to the
assets (the “Fund Assets”) of the particular Fund in controversy and to the
Managing Owner and its assets for payment in respect of any claim against or
obligation of such Fund.  The Fund Assets include only those funds and other
assets that are paid, held or distributed to the Trust on account of and for the
benefit of that particular Fund, including, without limitation, funds delivered
to the Trust for the purchase of Shares in such Fund.  In furtherance of the
Consent, the Authorized Participant agrees that any debts, liabilities,
obligations, indebtedness, expenses and claims of any nature and of all kinds
and descriptions (collectively, “Claims”) against a Fund incurred, contracted
for or otherwise existing shall be subject to the following limitations:

 

1.

the Claims of the Authorized Participant shall only be asserted and enforceable
against a particular Fund, the Fund Assets of such Fund and the Managing Owner
and its assets and such Claims shall not be asserted or enforceable for any
reason whatsoever against any other series, the Trust generally or any of their
respective assets;

 

2.

If the Claims of the Authorized Participant against a Fund are secured in whole
or in part, the Authorized Participant hereby waives (under section 1111(b) of
the Bankruptcy Code (11 U.S.C. § 1111(b)) any right to have any deficiency
claims (which deficiency claims may arise in the event such security is
inadequate to satisfy such Claims) treated as unsecured claims against the Trust
or any series (other than the Fund against which the Claim is made), as the case
may be; and

9

--------------------------------------------------------------------------------

 

 

3.

the foregoing Consent shall apply at all times notwithstanding that the Claims
are satisfied and notwithstanding that the agreements in respect of such Claims
are terminated, rescinded or canceled.

Section 10.Obtaining a Copy of the Prospectuses/Disclosure Documents.  The
Authorized Participant has obtained, as applicable, a copy of the Trust’s
Prospectuses, which also constitute its CFTC Disclosure Documents, from the
Trust’s website http://www.invesco.com, or any successor thereto.

Section 11.Effectiveness and Termination.  Upon the execution of this Agreement
by the parties hereto, this Agreement shall become effective in this form as of
the date first set forth above, and may be terminated at any time by any party
upon thirty (30) calendar days prior written notice to the other parties unless
earlier terminated: (i) in accordance with Section 2(a); (ii) upon notice to the
Authorized Participant by the Managing Owner in the event of a breach by the
Authorized Participant of this Agreement or the procedures described or
incorporated herein; (iii) immediately in the circumstances described in Section
17(j); or (iv) at such time as the Trust is terminated pursuant to the Trust
Agreement.  Termination of this Agreement by any Fund shall not constitute
termination by any other Fund unless separate notice is given.

Section 12.Marketing Materials; Representations Regarding Shares; Identification
in the applicable Registration Statements.

(a)The Authorized Participant represents, warrants and covenants that (i)
without the written consent of the Managing Owner, the Authorized Participant
will not make, or permit any of its representatives to make, any representations
concerning the Shares or any AP Indemnified Party other than representations
contained (A) in the applicable then-current Prospectus, (B) in printed
information approved by the Managing Owner as information supplemental to such
Prospectus or (C) in any promotional materials or sales literature furnished to
the Authorized Participant by the Managing Owner, and (ii) the Authorized
Participant will not furnish or cause to be furnished to any person or display
or publish any information or material relating to the Shares, any AP
Indemnified Person, any Fund or the Trust that are not consistent with the
Trust’s applicable then-current Prospectus.  The then-current Prospectuses of
the Trust will be available on the Trust’s website and on the SEC’s
Next-Generation EDGAR System and copies of the applicable then-current
Prospectus will be supplied by the Managing Owner to the Authorized Participant
in reasonable quantities upon request.

(b)Notwithstanding the foregoing, the Authorized Participant may without the
written approval of the Managing Owner prepare and circulate in the regular
course of its business research reports, marketing material and sales literature
that includes information, opinions or recommendations relating to the Shares
(i) for public dissemination, provided that such research reports comply with
applicable FINRA and SEC rules; and (ii) for internal use by the Authorized
Participant.  The Authorized Participant shall file all such research reports,
marketing material and sales literature related to the Shares with FINRA to the
extent required by the FINRA Conduct Rules and the SEC, as necessary.

(c)The Authorized Participant hereby agrees that for the term of this Agreement
the Managing Owner may deliver the applicable then-current Prospectuses, and any
supplements or

10

--------------------------------------------------------------------------------

 

amendments thereto or recirculation thereof, to the Authorized Participant in
Portable Document Format (“PDF”) via electronic mail.  The Authorized
Participant acknowledges that it has the capability to access, view, save and
print material provided to it in PDF and that it will incur no appreciable extra
costs by receiving the applicable Prospectuses in PDF instead of in paper form.

(d)For as long as this Agreement is effective, the Authorized Participant agrees
to be identified as an authorized participant of a Fund (i) in the section of
the Prospectus included within the applicable Registration Statement entitled
“Creation and Redemption of Shares” and in any other section or document as may
be required by the SEC and (ii) on each Fund’s website.  Upon the termination of
this Agreement, (i) during the period prior to when the Managing Owner qualifies
and in its sole discretion elects to file on a new registration statement (on
Form S-3, or otherwise) the Managing Owner will remove such identification from
the Prospectus in the amendment of the applicable Registration Statement next
occurring after the date of the termination of this Agreement and (ii) the
Managing Owner will promptly update each Fund’s website to remove any
identification of the Authorized Participant as an authorized participant of
such Fund.

Section 13.Certain Covenants of the Managing Owner.  The Managing Owner, on its
own behalf and as sponsor of each Fund, covenants and agrees to notify the
Authorized Participant promptly of the happening of any event during the term of
this Agreement which could require the making of any change in the Prospectus
then being used so that the Prospectus would not include an untrue statement of
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they are made, not
misleading, and, during such time, to promptly prepare and file, at the expense
of each Fund, as appropriate, such amendments or supplements to such Prospectus
as may be necessary to reflect any such change and provide copies of such
amendments or supplements in PDF format via electronic mail to the Authorized
Participant;

Section 14.Third Party Beneficiaries.  Each AP Indemnified Party and Managing
Owner Indemnified Party, to the extent it is not a party to this Agreement, is a
third-party beneficiary of this Agreement (each, a “Third Party Beneficiary”)
and may proceed directly against any party hereto (including by bringing
proceedings against the parties hereto in its own name) to enforce any
obligation of such party under this Agreement which directly or indirectly
benefits such Third Party Beneficiary.

Section 15.Force Majeure.  No party to this Agreement shall incur any liability
for any delay in performance, or for the non-performance, of any of its
obligations under this Agreement by reason of any cause beyond its reasonable
control.  This includes any act of God or war or terrorism, any breakdown,
malfunction or failure of transmission in connection with or other
unavailability of any wire, communication or computer facilities, any transport,
port, or airport disruption, industrial action, acts and regulations and rules
of any governmental or supra-national bodies or authorities or regulatory or
self-regulatory organization or failure of any such body, authority or
organization for any reason, to perform its obligations.

11

--------------------------------------------------------------------------------

 

Section 16.Miscellaneous.

(a)Amendment and Modification.  This Agreement may be amended, modified or
supplemented only by a written instrument executed by all the parties, except
that the Procedures attached as Attachment A and the Exhibits hereto may be
amended, modified or supplemented by the Trust and the Managing Owner, without
consent of any Beneficial Owner or Authorized Participant from time to time by
the following procedure.  After the amendment, modification or supplement has
been agreed to, the Managing Owner will send a copy of the proposed amendment,
modification or supplement to the Authorized Participant via email or regular
mail.  For the purposes of this Agreement, (i) an email will be deemed received
by the recipient thereof on the day the notice is sent and (ii) mail will be
deemed received by the recipient thereof on the third (3rd) day following the
deposit of such mail into the United States postal system.  Within thirteen (13)
calendar days after its deemed receipt, if sent by email, and ten (10) calendar
days after its deemed receipt, if sent by regular mail, the amendment,
modification or supplement will become part of this Agreement, the Attachments
or the Exhibits, as the case may be, in accordance with its terms.

(b)Waiver of Compliance.  Any failure of any of the parties to comply with any
obligation, covenant, agreement or condition herein may be waived by the party
entitled to the benefits thereof only by a written instrument signed by the
party granting such waiver, but any such written waiver, or the failure to
insist upon strict compliance with any obligation, covenant, agreement or
condition herein, shall not operate as a waiver of, or estoppel with respect to,
any subsequent or other failure.

(c)Notices.  Except as otherwise specifically provided in this Agreement, all
notices required or permitted to be given pursuant to this Agreement shall be
given in writing and delivered by personal delivery, by postage prepaid
registered or certified United States first class mail, return receipt
requested, by nationally recognized overnight courier (delivery confirmation
received) or by telephonic facsimile or similar means of same day delivery
(transmission confirmation received), with a confirming copy regular mail,
postage prepaid.  Unless otherwise notified in writing, all notices to the Trust
or to any Fund shall be given or sent to the Managing Owner.  All notices shall
be directed to the address or facsimile numbers indicated below the signature
line of the parties on the signature page hereof.

(d)Successors and Assigns.  This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns.

(e)Assignment.  Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any party without the prior written
consent of the other parties, except that any entity into which a party hereto
may be merged or converted or with which it may be consolidated or any entity
resulting from any merger, conversion, or consolidation to which such party
hereunder shall be a party, or any entity succeeding to all or substantially all
of the business of the party, shall be the successor of the party under this
Agreement and except that the Managing Owner may delegate its obligations
hereunder to the Distributor, the Marketing Agent, the Administrator or the
Transfer Agent by notice to the Authorized Participant.  The party resulting
from any such merger, conversion, consolidation or succession shall notify the
other

12

--------------------------------------------------------------------------------

 

parties hereto of the change.  Any purported assignment in violation of the
provisions hereof shall be null and void.  Notwithstanding the foregoing, this
Agreement shall be automatically assigned to any successor trustee or Managing
Owner at such time such successor qualifies as a successor trustee or Managing
Owner under the terms of the Trust Agreement.

(f)Governing Law; Consent to Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware (regardless
of the laws that might otherwise govern under applicable Delaware conflict of
laws principles) as to all matters, including matters of validity, construction,
effect, performance and remedies.  Each party hereto irrevocably consents to the
jurisdiction of the courts of the State of New York and of any federal court
located in the Borough of Manhattan in such State in connection with any action,
suit or other proceeding arising out of or relating to this Agreement or any
action taken or omitted hereunder, and waives any claim of forum non conveniens
and any objections as to laying of venue.  Each party hereby irrevocably waives
any and all rights to trial by jury in any legal proceeding arising out of or
relating to this Agreement.  Each party further waives personal service of any
summons, complaint or other process and agrees that service thereof may be made
by certified or registered mail directed to such party at such party’s address
for purposes of notices hereunder.

(g)Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement, and it shall not be necessary in making proof of this Agreement as to
any party hereto to produce or account for more than one such counterpart
executed and delivered by such party.

(h)Interpretation.  The article and section headings contained in this Agreement
are solely for the purpose of reference, are not part of the agreement of the
parties and shall not in any way affect the meaning or interpretation of this
Agreement.

(i)Entire Agreement.  This Agreement and the Trust Agreement, along with any
other agreement or instrument delivered pursuant to this Agreement and the Trust
Agreement, supersede all prior agreements and understandings between the parties
with respect to the subject matter hereof, provided, however, that the
Authorized Participant shall not be deemed by this provision, or any other
provision of this Agreement, to be a party to the Trust Agreement.

(j)Severance.  If any provision of this Agreement is held by any court or any
act, regulation, rule or decision of any other governmental or supra national
body or authority or regulatory or self-regulatory organization to be invalid,
illegal or unenforceable for any reason, it shall be invalid, illegal or
unenforceable only to the extent so held and shall not affect the validity,
legality or enforceability of the other provisions of this Agreement and this
Agreement will be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein, unless the Managing Owner determines
in its discretion that the provision of this Agreement that was held invalid,
illegal or unenforceable does affect the validity, legality or enforceability of
one or more other provisions of this Agreement, and that this Agreement should
not be continued without the provision that was held invalid, illegal or
unenforceable, and in that case, upon the Managing Owner’s notification of the
trustee of such a determination, this Agreement shall immediately terminate and
the Managing Owner will so notify the Authorized Participant immediately.

13

--------------------------------------------------------------------------------

 

(k)No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.

(l)Survival.  Sections 8 (Indemnification) and 14 (Third Party Beneficiaries)
hereof shall survive the termination of this Agreement.

(m)Other Usages.  The following usages shall apply in interpreting this
Agreement: (i) references to a governmental or quasi-governmental agency,
authority or instrumentality shall also refer to a regulatory body that succeeds
to the functions of such agency, authority or instrumentality; and (ii)
“including” means “including, but not limited to.”

[Signature Page Follows]




14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Authorized Participant and the Managing Owner, on behalf
of each Fund, have caused this Agreement to be executed by their duly authorized
representatives as of the date first set forth above.

INVESCO CAPITAL MANAGEMENT LLC, on behalf of itself and as Managing Owner of
each of Invesco DB Energy Fund, Invesco DB Oil Fund, Invesco DB Precious Metals
Fund, Invesco DB Gold Fund, Invesco DB Silver Fund, Invesco DB Base Metals Fund,
and Invesco DB Agriculture Fund

_____________________________

(Please Print Name of Authorized Participant)

 

By:

 

By:

Name:

Name:

Title:

Title:

Address:3500 Lacey Road, Suite 700
Downers Grove, Illinois 60515

Address:

 

Telephone:

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

Additional Signature Pages Follow.






15

--------------------------------------------------------------------------------

 

INVESCO DB MULTI-SECTOR COMMODITY TRUST, WITH RESPECT TO Invesco DB ENERGY Fund,
a series of the Trust

By:    Invesco Capital Management LLC, as Managing Owner of Invesco  DB Energy
Fund

INVESCO DB MULTI-SECTOR COMMODITY TRUST, WITH RESPECT TO Invesco DB OIL Fund, a
series of the Trust

By:    Invesco Capital Management LLC, as Managing Owner of Invesco  DB Oil Fund

By:

By:

Name:

Name:

Title:

Title:

 

 

Address:3500 Lacey Road, Suite 700
Downers Grove, Illinois 60515

Address:3500 Lacey Road, Suite 700
Downers Grove, Illinois 60515

 

 

INVESCO DB MULTI-SECTOR COMMODITY TRUST, WITH RESPECT TO Invesco DB PRECIOUS
METALS Fund, a series of the Trust

By:    Invesco Capital Management LLC, as Managing Owner of Invesco  DB Precious
Metals Fund

INVESCO DB MULTI-SECTOR COMMODITY TRUST, WITH RESPECT TO Invesco DB GOLD Fund, a
series of the Trust

By:    Invesco Capital Management LLC, as Managing Owner of Invesco  DB Gold
Fund

By:

By:

Name:

Name:

Title:

Title:

 

 

Address:3500 Lacey Road, Suite 700
Downers Grove, Illinois 60515

Address:3500 Lacey Road, Suite 700
Downers Grove, Illinois 60515

 






16

--------------------------------------------------------------------------------

 

INVESCO DB MULTI-SECTOR COMMODITY TRUST, WITH RESPECT TO Invesco DB SILVER FUND,
a series of the Trust

By:    Invesco Capital Management LLC, as Managing Owner of Invesco  DB Silver
Fund

INVESCO DB MULTI-SECTOR COMMODITY TRUST, WITH RESPECT TO Invesco DB BASE METALS
Fund, a series of the Trust

By:    Invesco Capital Management LLC, as Managing Owner of Invesco  DB Base
Metals Fund

By:

By:

Name:

Name:

Title:

Title:

 

 

Address:3500 Lacey Road, Suite 700
Downers Grove, Illinois 60515

Address:3500 Lacey Road, Suite 700
Downers Grove, Illinois 60515

 

 

INVESCO DB MULTI-SECTOR COMMODITY TRUST, WITH RESPECT TO Invesco DB AGRICULTURE
Fund, a series of the Trust

By:    Invesco Capital Management LLC, as Managing Owner of Invesco  DB
Agriculture Fund

 

By:

 

Name:

 

Title:

 

 

 

Address:3500 Lacey Road, Suite 700
Downers Grove, Illinois 60515

 

 

17

--------------------------------------------------------------------------------

 

EXHIBIT A

INVESCO DB MULTI-SECTOR COMMODITY TRUST

FORM OF CERTIFIED AUTHORIZED PERSONS OF AUTHORIZED PARTICIPANT

The following are the names, titles and signatures of all persons (each an
“Authorized Person”) authorized to give instructions relating to any activity
contemplated by the Participant Agreement or any other notice, request or
instruction on behalf of the Authorized Participant pursuant to the Invesco DB
Multi-Sector Commodity Trust Participant Agreement.

Authorized Participant:  _______________________

Name:

Name:

Title:

Title:

Signature:

Signature:

Name:

Name:

Title:

Title:

Signature:

Signature:

The undersigned, [name]_____________________, [title]_____________________ of
[Authorized Participant], does hereby certify that the persons listed above have
been duly elected to the offices set forth beneath their names, that they
presently hold such offices, that they have been duly authorized to act as
Authorized Persons pursuant to the Invesco DB Multi-Sector Commodity Trust
Participant Agreement by and between [Authorized Participant], Invesco DB
Multi-Sector Commodity Trust with respect to each of Invesco DB Energy Fund,
Invesco DB Oil Fund, Invesco DB Precious Metals Fund, Invesco DB Gold Fund,
Invesco DB Silver Fund, Invesco DB Base Metals Fund, and Invesco DB Agriculture
Fund and Invesco Capital Management LLC, dated _________________, 20___, and
that their signatures set forth above are their own true and genuine signatures.

In Witness Whereof, the undersigned has hereby set his/her hand and the seal of
[Authorized Participant] on the date set forth below.

Subscribed and sworn to before me
this ___ day of _______, 20__

By:

Name:

 

Title:


Notary Public

Date:

 

 

A-1

 

--------------------------------------------------------------------------------

 

EXHIBIT B
INVESCO DB MULTI-SECTOR COMMODITY TRUST
FORM OF PURCHASE ORDER SUBSCRIPTION AGREEMENT

TRUSTEE, THE BANK OF NEW YORK MELLON 718-315-7500

 

Authorized Participant: ______________________DTC Clearing #:

 

Authorized Participant FAX No.#: _____________ Trade Date:

 

Order Number: ____________________________Number of CU’s Created:

 

Name of Fund: Invesco DB ____________ Fund Number of Shares to be issued:

 

USD:

(to be provided by The Bank of New York Mellon)

All Purchase Order Subscription Agreements are subject to the terms and
conditions of the Fifth Amended and Restated Declaration of Trust and Trust
Agreement, as amended from time to time (the “Trust Agreement”) of Invesco DB
Multi-Sector Commodity Trust (the “Trust”) as currently in effect, which
established and designated Invesco DB Energy Fund, Invesco DB Oil Fund, Invesco
DB Precious Metals Fund, Invesco DB Gold Fund, Invesco DB Silver Fund, Invesco
DB Base Metals Fund, and Invesco DB Agriculture Fund (collectively, the
“Funds”), each as a separate series of the Trust and the Invesco DB Multi-Sector
Commodity Trust Participant Agreement among the Authorized Participant, the
Trust with respect to each of the Funds and the Managing Owner named therein
(the “Participant Agreement”).  All representations and warranties of the
Authorized Participant set forth in the Participant Agreement are incorporated
herein by reference.  Capitalized terms used but not defined herein have the
meaning given in the Trust Agreement.

The undersigned understands that by submitting this Purchase Order Subscription
Agreement he/she is making the representations and warranties set forth in the
Annex to this Purchase Order Subscription Agreement and is also granting an
irrevocable Power of Attorney.  The undersigned understands that its DTC account
will be charged the Transaction Fee as set forth in the currently effective copy
of the applicable Prospectus.

The undersigned does hereby certify as of the date set forth below that he/she
is an Authorized Person under the Participant Agreement and that he/she is
authorized to deliver this Purchase Order Subscription Agreement to the Managing
Owner on behalf of the Authorized Participant.

Remainder of page left blank intentionally.  Signature page follows.






B-1

 

--------------------------------------------------------------------------------

 

 

_____________________________

(Please Print Name of Authorized Participant)

Date:

 

 

By:

Accepted by:

  Name:

Invesco DB Multi-Sector Commodity Trust, with respect to Invesco DB
[                         ] Fund

  Title:

By:  Invesco Capital Management LLC,
as Managing Owner

 

By:

 

      Name:
      Title:

 

 

By:

 

      Name:
      Title:

 




B-2

 

--------------------------------------------------------------------------------

 

ANNEX TO EXHIBIT B
TO

PURCHASE ORDER SUBSCRIPTION AGREEMENT

PURCHASER’S REPRESENTATIONS AND WARRANTIES AND
POWER OF ATTORNEY


1.CFTC Registration Status.  The Authorized Participant either is not required
to be registered with the Commodity Futures Trading Commission (“CFTC”) or to be
a member of the National Futures Association (“NFA”), or, if required to be so
registered, is duly registered with the CFTC and is a member in good standing of
the NFA.  The Authorized Participant agrees to supply the Managing Owner with
such information as the Managing Owner may reasonably request in order to verify
the foregoing representation.  Vehicles for collective investment which acquire
Shares may, as a result, themselves become “commodity pools” within the intent
of applicable CFTC and NFA rules, and their sponsors, accordingly, will be
required to register as “commodity pool operators.”

2.Disclosure Document.  The Authorized Participant has obtained a copy of the
Trust’s Prospectuses, which constitute its CFTC Disclosure Documents, from each
Fund’s website at http://www.Invesco.com, or its successor thereto.

3.Monthly Report.  If trading for a Fund has commenced, the Authorized
Participant has obtained a copy of the most recent monthly report from the
applicable Fund’s website at http://www.Invesco.com, or its successor thereto.

4.Power of Attorney.  In connection with the Authorized Participant’s acceptance
of an interest a Fund, the Authorized Participant does hereby irrevocably
constitute and appoint the Managing Owner, and its successors and assigns, as
its true and lawful Attorney-in-Fact, with full power of substitution, in its
name, place and stead, in the execution, acknowledgment, filing and publishing
of Trust or Fund documents, including, but not limited to, the following: (i)
any certificates and other instruments, including but not limited to, any
applications for authority to do business and amendments thereto, which the
Managing Owner deems appropriate to qualify or continue the Trust as a business
or statutory trust in the jurisdictions in which the Trust may conduct business,
so long as such qualifications and continuations are in accordance with the
terms of the Fifth Amended and Restated Declaration of Trust and Trust Agreement
of the Trust, as amended from time to time (the “Trust Agreement”), or which may
be required to be filed by the Trust, a Fund or the Shareholders of a Fund under
the laws of any jurisdiction; (ii) any instrument which may be required to be
filed by the Trust under the laws of any state or by any governmental agency, or
which the Managing Owner deems advisable to file; and (iii) the Trust Agreement
and any documents which may be required to effect an amendment to the Trust
Agreement approved under the terms of the Trust Agreement, and the continuation
of the Trust, the admission of the signer of the Power of Attorney as a Limited
Owner of a Fund or of others as additional or substituted Limited Owners, or the
termination of the Trust, provided such continuation, admission or termination
is in accordance with the terms of the Trust Agreement.  The Power of Attorney
granted hereby shall be deemed to be coupled with an interest and shall be
irrevocable and shall survive, and shall not be affected by, the Authorized
Participant’s subsequent insolvency or dissolution or any delivery by the
Authorized Participant of an assignment of the whole or any portion of the
Authorized Participant’s Shares.

 

B-3

 

--------------------------------------------------------------------------------

 

EXHIBIT C

INVESCO DB MULTI-SECTOR COMMODITY TRUST

FORM OF REDEMPTION ORDER

 

 

Authorized Participant:

Date:

Name of Fund:  Invesco DB ________________ Fund

Confirmation Number:

Number of Shares to be Redeemed:

All Redemption Orders are subject to the terms and conditions of the Fifth
Amended and Restated Declaration of Trust and Trust Agreement of Invesco DB
Multi-Sector Commodity Trust (the “Trust”) as currently in effect and the
Invesco DB Multi-Sector Commodity Trust Participant Agreement among the
Authorized Participant, the Trust with respect to the Fund, among others, each a
series of the Trust (the “Fund”), and the Managing Owner named therein (the
“Participant Agreement”).  All representations and warranties of the Authorized
Participant set forth in such Participant Agreement are incorporated herein by
reference.

The undersigned understands that its DTC account will be charged the Transaction
Fee as set forth in the currently effective copy of the applicable Prospectuses
including an additional fee as provided under Section 4 of the Participant
Agreement if the Redemption Order is held open.

The undersigned does hereby certify as of the date set forth below that he/she
is an Authorized Person under the Participant Agreement and that he/she is
authorized to deliver this Redemption Order to the Managing Owner on behalf of
the Authorized Participant.

 

[NAME OF AUTHORIZED PARTICIPANT]

 

 

Date:

By:

 

  Name:

 

  Title:

 

 

C-1

 

--------------------------------------------------------------------------------

 

FORM OF
INVESCO DB MULTI-SECTOR COMMODITY TRUST
PARTICIPANT AGREEMENT

ATTACHMENT A

INVESCO DB MULTI-SECTOR COMMODITY TRUST PROCEDURES

CREATION AND REDEMPTION OF

INVESCO DB ENERGY FUND SHARES, INVESCO DB OIL FUND SHARES, INVESCO DB PRECIOUS
METALS FUND SHARES, INVESCO DB GOLD FUND SHARES, INVESCO DB SILVER FUND SHARES,
INVESCO DB BASE METALS FUND SHARES, AND INVESCO DB AGRICULTURE FUND SHARES

Scope of Procedures and Overview

This Attachment A to the Participant Agreement (the “Participant Agreement”)
supplements the Participant Agreement, the applicable Prospectuses and the Trust
Agreement (as defined below) with respect to the procedures (the “Procedures”)
to be used in processing (1) a creation order for the creation of one or more
Baskets (as defined below) (“Creation Order”) of Shares of Invesco DB Energy
Fund, Invesco DB Oil Fund, Invesco DB Precious Metals Fund, Invesco DB Gold
Fund, Invesco DB Silver Fund, Invesco DB Base Metals Fund, and Invesco DB
Agriculture Fund (each, a “Fund,” collectively, the “Funds”) and a (2)
redemption order for the redemption of one or more Baskets (as defined below)
(“Redemption Order”) of Shares of the Funds.  Shares may be created or redeemed
only in blocks of 200,000 Shares (each such block, a “Basket”) for each
Fund.  Each Fund is a separate series of Invesco DB Multi-Sector Commodity
Trust, a Delaware statutory trust (the “Trust”).

Capitalized terms used in these Procedures without further definition have the
meanings assigned to them in the Fifth Amended and Restated Declaration of Trust
and Trust Agreement of the Trust (the “Trust Agreement”), dated as of February
23, 2015, and as amended from time-to-time, between Wilmington Trust Company, as
trustee of the Trust (the “Trustee”) and Invesco Capital Management LLC, as
managing owner (the “Managing Owner”) or the Participant Agreement.

For purposes of these Procedures, a “Business Day” means a day other than
Saturday, Sunday or other day when banks and/or securities exchanges in the City
of New York or the City of Wilmington are authorized or obligated by law or
executive order to close.

Baskets are issued pursuant to the applicable Prospectus, which will be obtained
by each Participant from each Fund’s website at http://www.Invesco.com or its
successor thereof, prior to its execution of the Participant Agreement, and are
issued and redeemed in accordance with the Trust Agreement and the Participant
Agreement.

Creation Orders and Redemption Orders are, collectively, the “Orders.”

“Transfer Agent” means The Bank of New York Mellon.

 

--------------------------------------------------------------------------------

 

Authorized Participants (“Participants”) may submit Orders to the Transfer Agent
(i) through the Transfer Agent’s electronic order entry system, as such may be
made available and constituted from time to time, the use of which shall be
subject to the terms and conditions of the Electronic Services Agreement, which
is incorporated by reference herein (the “Website Based Orders”), and (ii) by
telephone (and faxed order form(s)) according to these Procedures as provided in
Annex I ((ii) and (iii), collectively, the “Telephone/Fax Based Orders”).

The Participant must execute the Electronic Access Service Agreement (“ESA”)
with the Transfer Agent in order for a Participant to be able to submit Website
Based Orders.  RSA SecurID token cards are issued to each of the Authorized
Persons, which may be used to access the Transfer Agent’s website and input
Orders as described herein and pursuant to the Authorized Participant Interface
User Guide, incorporated herein by reference.

“Order Cut-Off Time” means 10:00 am, Eastern Time, on each Business Day.

Baskets may be created and redeemed on any Business Day in exchange for the
applicable Creation Basket Capital Contribution or Redemption Basket,
respectively, from the Participant.

“Creation Order Date” means a Business Day on which an order to create one or
more Creation Baskets was placed by a Participant with the Transfer Agent by the
Order Cut-Off Time.

“Redemption Order Date” means a Business Day on which an order to redeem one or
more Redemption Baskets placed by a Participant with the Transfer Agent by the
Order Cut-Off Time.

“Settlement Time” means any time within two Business Days immediately following
the Creation Order Date or the Redemption Order Date, as applicable.

“Redemption Distribution” means, subject to deduction of any tax or other
governmental charges due thereon, the cash in an amount equal to the product
obtained by multiplying (i) the number of Redemption Baskets set forth in the
relevant Redemption Order by (ii) the Net Asset Value Per Basket of the
applicable Fund as of the close of the NYSE Arca Core Trading Session or the
last to close of the exchanges on which the applicable Fund’s futures contracts
are traded, whichever is later, on the Redemption Order Date.

Each Participant is responsible for ensuring that the Creation Basket Capital
Contribution and/or the Redemption Basket it intends to transfer to the Trust
(for the applicable Fund) in exchange for Creation Baskets or redemption
proceeds, as applicable, is available for transfer to such Trust (for the
applicable Fund) in the manner and at the times described in these Procedures.

Participants will be required to pay a nonrefundable per order transaction fee
of $500 to the Transfer Agent (the “Transaction Fee”).

IMPORTANT NOTES:

 

•

Any Creation Order is subject to acceptance or rejection by the Transfer Agent,
in consultation with the Managing Owner, for the reasons set forth in the Trust
Agreement or the Participant Agreement.

2

 

--------------------------------------------------------------------------------

 

 

•

Any Redemption Order is subject to acceptance or rejection by the Transfer
Agent, in consultation with the Managing Owner, for the reasons set forth in the
Trust Agreement or the Participant Agreement.

 

•

All Orders are subject to the provisions of the Trust Agreement and the
Participant Agreement relating to unclear or ambiguous instructions.




3

 

--------------------------------------------------------------------------------

 

ANNEX I
WEBSITE BASED ORDERS
AND
TELEPHONE/FAX BASED ORDERS

CREATION PROCEDURES

1.PLACING A CREATION ORDER.

Participants may submit Website Based Orders or Fax/Telephone Based Orders to
the Transfer Agent as provided by these Procedures.

NOTE THAT IF THE PARTICIPANT PLACES A TELEPHONE/FAX BASED ORDER, THE TELEPHONE
CALL OR FAX IN WHICH THE CONFIRMATION NUMBER IS ISSUED INITIATES THE CREATION
ORDER PROCESS BUT DOES NOT ALONE CONSTITUTE THE CREATION ORDER.  A CREATION
ORDER IS CONSIDERED A COMPLETE CREATION ORDER ONLY UPON RECEIPT OF THE
CONFIRMATION NUMBER.

Creation Orders for Creation Baskets may be initiated only on Business
Days.  Creation Orders may only be made in whole Creation Baskets of the
applicable Fund.

To begin a Creation Order, an Authorized Person of the Participant may telephone
the Transfer Agent at (718) 315-7500 or such other number as the Managing Owner
designates in writing to the Participant.  This telephone call must be made by
an Authorized Person of the Participant and answered by the Transfer Agent
before the Order Cut-Off Time.  Upon verifying the authenticity of the
Authorized Person (as determined by the use of the appropriate PIN Number), the
Transfer Agent will request that the Authorized Person place the Creation
Order.  To do so, the Authorized Person must provide the appropriate ticker
symbol when referring to Shares of the applicable Fund.  After the Authorized
Person has placed the Creation Order, the Transfer Agent will read the Creation
Order back to the Authorized Person.  The Authorized Person then must confirm
that the Creation Order has been taken correctly by the Transfer Agent.  If the
Authorized Person confirms that the Creation Order has been taken correctly, the
Transfer Agent will issue a confirmation number (the “Confirmation Number”) to
the Authorized Person.

All Creation Orders may also be placed by an Authorized Person as a Website
Based Order by the Order Cut-Off Time.

PLEASE NOTE:  A CREATION ORDER REQUEST IS NOT COMPLETE UNTIL THE CONFIRMATION
NUMBER IS ISSUED BY THE TRANSFER AGENT.  WITH RESPECT TO THE APPLICABLE FUND, A
CREATION ORDER FOR CREATION BASKETS CANNOT BE CANCELED BY THE PARTICIPANT AFTER
THE ORDER CUT-OFF TIME.  INCOMING TELEPHONE CALLS ARE QUEUED AND WILL BE HANDLED
IN THE SEQUENCE RECEIVED.  ACCORDINGLY, THE PARTICIPANT SHOULD NOT HANG UP AND
REDIAL.  CALLS THAT ARE IN PROGRESS AT THE ORDER CUT-OFF TIME ARE VALID AND THE
CREATION ORDER WILL BE TAKEN.  PLEASE NOTE THAT "IN PROGRESS" IS DEFINED AS A
PARTICIPANT ACTUALLY SPEAKING WITH THE TRANSFER AGENT.  CALLS THAT ARE

4

 

--------------------------------------------------------------------------------

 

PLACED BEFORE THE ORDER CUT-OFF TIME THAT ARE IN THE HOLDING QUEUE UNANSWERED AT
OR AFTER THE ORDER CUT-OFF TIME WILL BE VERBALLY DENIED.  INCOMING CALLS THAT
ARE RECEIVED AFTER THE ORDER CUT-OFF TIME WILL NOT BE ANSWERED BY THE TRANSFER
AGENT.  ALL TELEPHONE CALLS WILL BE RECORDED.

2.RECEIPT OF CONFIRMATION.

Subject to the conditions that a properly completed telephone or fax Creation
Order has been placed by the Participant not later than the Order Cut-Off Time,
and other provisions contained in these procedures, the Managing Owner will
accept the Creation Order on behalf of the Trust in connection with the
applicable Fund and will confirm in writing to the Participant that its Creation
Order has been accepted within 45 minutes after the designated Order Cut-Off
Time on the Business Day that the Creation Order is received.  Once the Creation
Order has been approved by the Managing Owner, the Managing Owner will sign or
time-stamp the Creation Order and send that Creation Order to the Transfer
Agent.

Typically, if a Web-Based Order is submitted, the Managing Owner may confirm the
order on-line.  Alternatively, if the Managing Owner prefers to confirm Orders
via fax, the Transfer Agent will download and print the Order Form and fax it to
the Managing Owner for review and approval.  Upon receipt of the Order Form
signed by the Managing Owner, the Transfer Agent will issue an email
confirmation to the Participant and the Managing Owner to reflect the Order
status (approval or cancellation).

3.QUALITY ASSURANCE.

After a Confirmation Number is issued by the Transfer Agent to the Participant,
the Participant will fax a written version of the Creation Order to the Transfer
Agent.  Upon receipt, the Transfer Agent should immediately telephone the
Participant if the Transfer Agent believes that the Creation Order has not been
completed correctly by the Participant.  In addition, the Transfer Agent will
telephone the Participant if the Transfer Agent is in non-receipt of the
Creation Order within 15 minutes after the Creation Order has been called into
the Transfer Agent.

4.REJECTING OR SUSPENDING CREATION ORDERS.

The Managing Owner reserves the absolute right to reject acceptance of a
Creation Order or Creation Basket Capital Contribution if (i) the Managing Owner
or Transfer Agent has determined the Creation Order or Creation Basket Capital
Contribution is not in proper form; (ii) the Managing Owner has determined the
acceptance or receipt of which would have adverse tax consequences to the Trust,
any Fund or to the Shareholders; (iii) the acceptance or receipt of which could,
in the opinion of counsel to the Managing Owner, be unlawful; or (iv)
circumstances outside the control of the Managing Owner or the Transfer Agent
make it for all practical purposes not feasible to process Creation
Baskets.  The Managing Owner shall notify the Participant of a rejection of any
Creation Order.  The Managing Owner may not revoke a previously accepted
Creation Order, as defined in these Procedures.

Neither the Managing Owner nor its delegate will be liable to any person or in
any way for any loss or damages that may result from any such rejection.

5

 

--------------------------------------------------------------------------------

 

5.  DETERMINATION OF PAYMENT AMOUNT.

As promptly as practicable following the publication of the net asset value of
the applicable Fund and the net asset value per Share of the applicable Shares
on the Creation Order Date, the Managing Owner shall communicate to the
Participant the amount of cash necessary for the Creation Basket Capital
Contribution and details of the method of payment (e.g., wiring instructions)
required for the Creation Basket Capital Contribution.

6. CONTRACTUAL SETTLEMENT.

(a)Through the CNS Clearing Process

Except as provided below, the Creation Basket Capital Contribution must be made
in same day funds through the National Securities Clearing Corporation (the
“NSCC”) to a Depository Trust Company (“DTC”) account maintained by the Trust’s
custodian (the “Custodian”) on or before the Settlement Time, after acceptance
of the Creation Order, together with the applicable Transaction Fee.  A Creation
Basket of the applicable Fund will be issued to the Participant at the
Settlement Time through the NSCC’s Continuous Net Settlement (CNS) system
assuming timely payment of the Creation Basket Capital Contribution and the
Transaction Fee through the CNS system in accordance with the terms, conditions
and guarantees as set forth in CNS agreements to which the Custodian and
Participant have entered into.

(b)Outside the CNS Clearing Process

The Creation Basket Capital Contribution must be delivered through the DTC to an
account at the DTC maintained by the Custodian on behalf of the Managing Owner
and the applicable Fund on or before the Settlement Time, together with the
applicable Transaction Fee.  The Creation Basket will be credited to the
Participant at the Settlement Time.  The Custodian on behalf of both the
Managing Owner and the applicable Fund will cause the Trust to deposit the
Creation Basket on behalf of the applicable Fund with the DTC in accordance with
the DTC’s customary procedures, for the credit of the account of the Participant
that placed the Creation Order.

7. PARTIAL CREATION ORDER

(a) If by the Settlement Time the Managing Owner has not received confirmation
of receipt of (A) the Transaction Fee, and (B) the full Creation Basket Capital
Contribution due from the Participant submitting the Creation Order, the
Managing Owner will settle the Creation Order to the extent of whole Creation
Baskets for which it has received the full amount of cash required in connection
with the creation of such Basket(s) and any balance of the Creation Order will
be cancelled.  For the avoidance of doubt, any Creation Baskets not created for
failure of the Participant to provide the full Creation Basket Capital
Contribution as indicated above, shall be created through a new and separate
Creation Order subject to all of the procedures outlined above, including the
payment of the Transaction Fee associated with a Creation Order.

(b) If by the Settlement Time the Managing Owner has not received confirmation
of receipt of (A) the Transaction Fee, and (B) the full Creation Basket Capital
Contribution due from the Participant submitting the Creation Order, the
Participant will be charged by the Managing Owner an additional processing
charge of $2,000.




6

 

--------------------------------------------------------------------------------

 

REDEMPTION PROCEDURES

1.PLACING A REDEMPTION ORDER.

Participants may submit Website Based Orders or Telephone/Fax Based Orders to
the Transfer Agent as provided by these Procedures.

NOTE THAT IF THE PARTICIPANT PLACES A TELEPHONE/FAX BASED ORDER, THE TELEPHONE
CALL OR FAX IN WHICH THE CONFIRMATION NUMBER IS ISSUED INITIATES THE REDEMPTION
ORDER PROCESS BUT DOES NOT ALONE CONSTITUTE THE REDEMPTION ORDER.  A REDEMPTION
ORDER IS CONSIDERED COMPLETE ONLY UPON RECEIPT OF THE CONFIRMATION NUMBER.

Redemption Orders may be initiated only on Business Days.  Redemption Orders may
only be made in whole Redemption Baskets of the applicable Fund.

To begin a Redemption Order, the Authorized Person of the Participant may
telephone the Transfer Agent at (718) 315-7500 or such other number as the
Managing Owner designates in writing to the Participant.  This telephone call
must be made by an Authorized Person of the Participant and answered by the
Transfer Agent before the Order Cut-Off Time.  Upon verifying the authenticity
of the Authorized Person (as determined by the use of the appropriate PIN
Number), the Transfer Agent will request that the Authorized Person place the
Redemption Order.  To do so, the Authorized Person must provide the appropriate
ticker symbol when referring to Shares of the applicable Fund.  After the
Authorized Person has placed the Redemption Order, the Transfer Agent will read
the Redemption Order back to the Authorized Person.  The Authorized Person then
must confirm that the Redemption Order has been taken correctly by the Transfer
Agent.  If the Authorized Person confirms that Redemption Order has been taken
correctly, the Transfer Agent will issue a confirmation number (the
“Confirmation Number”) to the Authorized Person.

All Redemption Orders may also be placed by an Authorized Person as a Website
Based Order by the Order Cut-Off Time.

PLEASE NOTE: A REDEMPTION ORDER REQUEST IS NOT COMPLETE UNTIL THE CONFIRMATION
NUMBER IS ISSUED BY THE TRANSFER AGENT.  WITH RESPECT TO THE APPLICABLE FUND, A
REDEMPTION ORDER FOR REDEMPTION BASKETS CANNOT BE CANCELED BY THE PARTICIPANT
AFTER THE ORDER CUT-OFF TIME. INCOMING TELEPHONE CALLS ARE QUEUED AND WILL BE
HANDLED IN THE SEQUENCE RECEIVED.  ACCORDINGLY, THE PARTICIPANT SHOULD NOT HANG
UP AND REDIAL. CALLS THAT ARE IN PROGRESS AT THE ORDER CUT-OFF TIME ARE VALID
AND THE REDEMPTION ORDER WILL BE TAKEN.  PLEASE NOTE THAT "IN PROGRESS" IS
DEFINED AS A PARTICIPANT ACTUALLY SPEAKING WITH THE TRANSFER AGENT.  CALLS THAT
ARE PLACED BEFORE THE ORDER CUT-OFF TIME THAT ARE IN THE HOLDING QUEUE
UNANSWERED AT OR AFTER THE ORDER CUT-OFF TIME WILL BE VERBALLY DENIED.  INCOMING
CALLS THAT ARE RECEIVED AFTER

7

 

--------------------------------------------------------------------------------

 

THE ORDER CUT-OFF TIME WILL NOT BE ANSWERED BY THE TRANSFER AGENT.  ALL
TELEPHONE CALLS WILL BE RECORDED.

2.RECEIPT OF CONFIRMATION.

Subject to the conditions that a properly completed telephone or fax Redemption
Order has been placed by the Participant not later than the Order Cut-Off Time,
and except as otherwise provided in these procedures, the Managing Owner will
accept the Redemption Order on behalf of the Trust in connection with the
applicable Fund and will confirm in writing to the Participant that its
Redemption Order has been accepted within 45 minutes after the designated Order
Cut-Off Time on the Business Day that the Redemption Order is received.  Once
the Redemption Order has been approved by the Managing Owner, the Managing Owner
will sign or time-stamp the Redemption Order and send that Redemption Order to
the Transfer Agent.

Typically, if a Web-Based Order is submitted, the Managing Owner may confirm the
order on-line.  Alternatively, if the Managing Owner prefers to confirm Orders
via fax, the Transfer Agent will download and print the Order Form and fax it to
the Managing Owner for review and approval.  Upon receipt of the Order Form
signed by the Managing Owner, the Transfer Agent will issue an email
confirmation to the Participant and the Managing Owner to reflect the Order
status (approval or cancellation).

3.QUALITY ASSURANCE.

After a Confirmation Number is issued by the Transfer Agent to the Participant,
the Participant will fax a written version of the Redemption Order to the
Transfer Agent.  Upon receipt, the Transfer Agent should immediately telephone
the Participant if the Transfer Agent believes that the Redemption Order has not
been completed correctly by the Participant.  In addition, the Transfer Agent
will telephone the Participant if the Transfer Agent is in non-receipt of the
Redemption Order within 15 minutes after the Redemption Order has been called
into the Transfer Agent.

4.REJECTING OR SUSPENDING REDEMPTION ORDERS.

The Managing Owner shall reject any Redemption Order the fulfillment of which
its counsel advises would be illegal under applicable laws and regulations.  The
Managing Owner may, in its discretion, suspend the right of redemption, or
postpone the Settlement Time, (i) for any period during which an Exchange is
closed other than customary weekend or holiday closings, or trading is suspended
or restricted; (ii) for any period during which an emergency exists as a result
of which delivery, disposal or evaluation of the applicable Fund’s assets is not
reasonably practicable; or (iii) for such other period as the Managing Owner
determines to be necessary for the protection of Shareholders.  The Managing
Owner will reject a Redemption Order if the order is not in property form or if
the fulfillment of the order, in the opinion of its counsel, might be
unlawful.  The Managing Owner shall notify the Participant of a rejection or
suspension of any Redemption Order.  The Managing Owner may not revoke a
previously accepted Redemption Order, as defined in these Procedures.

Neither the Managing Owner nor its delegate will be liable to any person or in
any way for any loss or damages that may result from any such suspension or
postponement.

8

 

--------------------------------------------------------------------------------

 

5.  DETERMINATION OF CASH DISTRIBUTION.

As promptly as practicable following the publication of the net asset value of
the applicable Fund and the net asset value per Share of the applicable Shares
on the Redemption Order Date, the Managing Owner shall communicate to the
Participant the amount of cash to be delivered in the Redemption Distribution.

6.CONTRACTUAL SETTLEMENT.

(a)Through the CNS Clearing Process

Except as provided below, the Redemption Baskets must be delivered through the
NSCC to a DTC account maintained by the Custodian on or before the Settlement
Time, after acceptance of the Redemption Order, together with receipt of the
Transaction Fee.  The Redemption Distribution will be credited to the
Participant at the Settlement Time through the CNS system, assuming timely
delivery of Redemption Baskets and the Transaction Fee through the CNS system in
accordance with the terms, conditions and guarantees as set forth in the CNS
agreements to which the Custodian and Participant have entered into.

(b)Outside the CNS Clearing Process

The Redemption Baskets must be credited to an account at the DTC maintained by
the Custodian along with the Transaction Fee on or before the Settlement
Time.  The Redemption Distribution shall be delivered through the DTC to the
account of the Participant as recorded on the book entry system of the DTC at
the Settlement Time.

7.PARTIAL REDEMPTION ORDER.

(a) If by such Settlement Time, the Trust has received the Transaction Fee, but
the Trust has not received from the redeeming Participant all Redemption Baskets
comprising the Redemption Order, the Managing Owner will settle the Redemption
Order to the extent of whole Redemption Baskets then received and any balance of
the Redemption Order will be cancelled.  For the avoidance of doubt, any
Redemption Baskets not redeemed for failure of the redeeming Participant to
provide whole Redemption Baskets as indicated above, shall be redeemed through a
new and separate Redemption Order subject to all of the procedures outlined
above, including the payment of the Transaction Fee associated with a Redemption
Order.

(b) If, by the Settlement Time the Managing Owner has not received confirmation
of receipt of the Transaction Fee and the Trust has not received from a
redeeming Participant all Redemption Baskets comprising the Redemption Order,
the Participant will be charged by the Managing Owner an additional processing
charge of $2,000.

9

 